In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the Planning Board of the Village of Mamaroneck, dated October 22, 1987, which denied the petitioner’s application for site plan approval, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Cowhey, J.), entered March 22,1989, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs, for reasons stated by Justice Cowhey at the Supreme Court (see also, Matter of Lawrence School Corp. v Morris, 167 AD2d 467 [decided herewith]). Sullivan, J. P., Harwood, Miller and O’Brien, JJ., concur.